Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 2/3/22.  As directed by the amendment, claims 31, 46, and 50 have been amended, claims 1-30, 42, 48, and 51-52 have been canceled, and no claims have been added. Thus, claims 31-41, 43-47, and 49-50 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
 Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
4.	Claims 31-35, 38-41, 44-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Becse et al (2015/0005679) in view of Thrope et al (2006/0200219).
	Regarding claim 31, Becse discloses a handheld stimulator for reducing discomfort associated with facial tissue of a subject (Figs. 1-2, system 111; paragraph [0084] discloses the device as handheld), comprising: a handheld portion configured to be held by the subject (Fig. 1, cylindrical closed end 21 is removable from the cylindrical housing 15 is able to be held by a user’s hand (i.e. “handheld”)), the handheld portion including a stimulator body having a body outer wall (Fig. 1, cylindrical closed end 21 has a body with an outer wall); and a stimulating portion located at an end of the handheld portion (Fig. 1, impulse and sensing head 44 is a “stimulating portion.” The impulse and sensing head 44 includes the conductive probes 13, the anvil 19, the housing 15, and all structures contained within these subcomponents), the stimulating portion including a base end having a base outer wall (Fig. 1, housing 15 forms a base end of the impulse and sensing head 44, wherein housing 15 has an outer wall), the stimulating portion comprising a first prong including an electrode configured to deliver an electrical stimulus to facial tissue of the subject thereby activating a facial nerve for 
	Becse does not disclose the stimulator body of the handheld portion having a user interface for controlling the handheld stimulator, or that the base outer wall of the stimulating portion is continuous with the body outer wall of the stimulator body when the stimulating portion is coupled to the stimulator body. However, it is noted that the outer wall of the closed end 21 appears to be continuous with the outer wall of the housing 15, but such a feature is not explicitly disclosed by Becse or clear from the drawings.
	However, Thrope teaches a handheld electrical stimulation device comprising a handheld portion including a stimulator body (Fig. 2B, handle 16 forms a stimulator body having a body outer wall that houses controller 28) and a stimulating portion (Fig. 2B, probe 18), wherein the handheld portion includes a user interface for controlling the handheld stimulator (Fig. 2B, switches 30 and 34 are configured to control the stimulation from probe 18). Thrope additionally teaches that the stimulating portion includes a wall that is continuous with the body outer wall when the stimulating portion is coupled to the stimulator body (Fig. 2B, probe 18 and handle 16 join together to form a continuous surface).

	Regarding claim 32, the modified device of Becse has the stimulating portion as integrally formed with the handheld portion (Thrope, Fig. 2B, handle 16 and probe 18 are integrally formed with one another).
	Regarding claim 33, the modified device of Becse has the stimulating portion as releasably coupled to the handheld portion (Becse, [0084], discloses that the cylindrical housing 15 and the cylindrical closed one 21 are removable from one another).
	Regarding claim 34, the modified device of Becse has the handheld portion as comprising a control system configured to modulate the electrical stimulus (Thrope, Fig. 2B, controller 28 is in the handle 16. In the modified device of Becse, the cylindrical closed end 21 would be turned into a handle that houses a controller for the stimulator).
Regarding claim 35, the modified device of Becse has the modulated electrical stimulus having a maximum amplitude between 10 microamps and 100 milliamps (Becse, [0124], discloses 0-25 mA).

	Regarding claim 39, the modified device of Becse has the frequency between 20 Hz and 80 Hz (Becse, [0127], discloses electrical stimulation including this range of frequencies).
	Regarding claim 40, the modified device of Becse has the handheld portion including a user interface configured to control one or more parameters of the electrical stimulus (Thrope, Fig. 2B, depicts hand controls on the handle; see [0034] and [0036], which discusses rotary control switches and slide switches for controlling electrical stimulus parameters).
Regarding claim 41, the modified device of Becse (as modified above in the rejection of claim 40) has one or more light-based status indicators (Thrope, [0038], discloses LEDs that provide various indications to the clinician as part of the user interface located on the handle of the device).
	Regarding claim 44, the modified device of Becse has the stimulating portion as configured to deliver a mechanical stimulus comprising a vibration (Becse, [0090], discloses oscillating percussion via the probe 13).
	Regarding claim 45, the modified device of Becse has the handheld portion as configured to deliver a mechanical stimulus comprising a vibration (Becse, [0090], discloses that the oscillating components includes armature 7, which is part of the handheld portion).

	Becse does not disclose the stimulator body portion having a user interface for controlling the handheld stimulator, or that the base outer wall of the stimulator probe is 
	However, Thrope teaches a handheld electrical stimulation device comprising a handheld portion including a stimulator body (Fig. 2B, handle 16 forms a stimulator body having a body outer wall that houses controller 28) and a stimulating portion (Fig. 2B, probe 18), wherein the handheld portion includes a user interface for controlling the handheld stimulator (Fig. 2B, switches 30 and 34 are configured to control the stimulation from probe 18). Thrope additionally teaches that the stimulating portion includes a wall that is continuous with the body outer wall when the stimulating portion is coupled to the stimulator body (Fig. 2B, probe 18 and handle 16 join together to form a continuous surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical closed end of the stimulator of Becse to be an elongated handle that includes control circuitry and a user interface for controlling the stimulator, wherein the walls of the handle are the stimulator are continuous with one another as taught by Thrope to make the device less bulky, more portable, and easier to control the device from the stimulator itself (as opposed to a separate control system that attaches to the handheld stimulator). The resultant device would have the cylindrical closed end 21 of Becse as an elongated handle having an outer wall that is continuous with the base outer wall of the impulse and sensing head 44 when the two are coupled to one another.

	Regarding claim 49, the modified device of Becse has the stimulator body portion comprising a control system configured to modulate the electrical stimulus (Thrope, Fig. 2B, controller 28) 
	Regarding claim 50, the modified device of Becse has the modulated electrical stimulus having a maximum amplitude between 10 microamps and 100 milliamps (Becse, [0124], discloses 0-25 mA). 
5.	Claims 36-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Becse in view of Thrope, as applied to the rejection of claim 31 above, and further in view of Gueret (5,218,955).
	Regarding claim 36, the modified device of Becse has the stimulating portion comprising a first prong and a second prong (Fig. 1, probe 13 has first and second prongs).
	The modified device of Becse does not have the first prong and the second prong as angled towards each other.
	However, Gueret teaches a device for massaging the skin comprising a stimulating portion having a first and second portion (Fig. 16 depicts a stimulating portion having two portions 921 and 922), wherein the first portion and the second portion are angled towards each other (Fig. 16, 921 and 922 are angle towards each other).

	Regarding claim 37, the modified device of Becse has the electrode as positioned at a distal end of at least the first prong of the stimulating portion (Becse, Fig. 1, depicts the electrodes 14 at the distal end of the stimulating portions).
	Regarding claim 43, the modified device of Becse has a second electrode positioned at a distal end of the second probe, the second electrode configured to deliver the electrical stimulus (Fig. 1 depicts two electrodes 14 located on two separate probes).
Response to Arguments
6.	Applicant’s arguments filed on 1/5/22 with respect to claim 31 and regarding Becse failing to teach “a stimulating portion including a base end having a base out wall that is continuous with the body outer wall when the stimulating portion is coupled to the stimulator body” have been considered, but are moot in view of the new grounds of rejection. It is noted that the reference of Becse is now applied in a slightly different manner with all the “impulse and sensing head 44” (including the housing 15) considered to be “a stimulating portion” and the “cylindrical closed end 21” considered to be “a handheld portion.” In the modified device of Becse, the cylindrical closed end 21 is changed to be a handle portion housing a controller and including a body outer wall that is continuous with the stimulating portion (i.e. “impulse and sensing head 44”) as taught by Thrope.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785